FILED
                            NOT FOR PUBLICATION                                JUL 11 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: BEHRINGER HARVARD LAKE                    No. 13-73101
TAHOE, LLC,
                                                 D.C. No. 3:13-cv-00057-MMD-
                                                 VPC
BEHRINGER HARVARD LAKE
TAHOE, LLC,
                                                 MEMORANDUM*
              Petitioner,

  v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA,
RENO,

              Respondent,

BANK OF AMERICA NA; CUSHMAN
& WAKEFIELD OF COLORADO, INC.;
CHRISTOPHER T. DONALDSON,

              Real Parties in Interest.


                   Appeal from the United States District Court
                            for the District of Nevada
                     Miranda Du, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                         Argued and Submitted July 8, 2014
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

      Petitioner seeks the issuance of a writ of mandamus directing the district

court to vacate its order transferring this case to the Northern District of Texas for

further proceedings. However, Petitioner has not demonstrated that this case

warrants the intervention of this court by means of the extraordinary remedy of

mandamus. See Bauman v. U.S. Dist. Court, 557 F.2d 650 (9th Cir. 1977).

Accordingly, the petition is denied.

      DENIED.